         Case 1:18-cv-02689-JGK Document 66-1 Filed 03/19/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 NATIONAL FAIR HOUSING ALLIANCE; FAIR
 HOUSING JUSTICE CENTER, INC.; HOUSING
 OPPORTUNITIES PROJECT FOR
 EXCELLENCE, INC.; FAIR HOUSING                              Index No: 18 Civ. 02689
 COUNCIL OF GREATER SAN ANTONIO,

                                  Plaintiffs,                 STIPULATION AND ORDER

          v.

  FACEBOOK, INC.,

                                  Defendant.



               WHEREAS, on February 6, 2019, this action was dismissed without prejudice to

the parties’ restoring the action to the Court’s calendar, provided the motion to restore the action

was made within 45 days of the date of the Court’s order of dismissal;

               WHEREAS, Plaintiffs and Defendant, through their undersigned counsel,

stipulate and agree as follows:

               1.      This action is reopened and restored to the Court’s calendar;

               2.      This action is hereby dismissed with prejudice, pursuant to the terms of

the Settlement Agreement attached hereto as Exhibit 1.

               3.      The Court shall retain jurisdiction over this action for the sole purpose of

enforcing compliance with the terms of the Settlement Agreement and Order.

               4.      A facsimile or scanned copy of this stipulation will be considered the same

as an original and may be filed with the court electronically or by facsimile transmission.


                               [signature page to follow]
      Case 1:18-cv-02689-JGK Document 66-1 Filed 03/19/19 Page 2 of 2




Dated: March 19, 20 I 9
       New York, New York


EMERY CELLI BRI NCKERHOFF                       MU~GER, TOLLES & OLSO~ LLP
& ABAOY LLP


By:   ~o/.ftouJc
        Diane L. Houk
                                         lly   ii?i'tb.t m   I/A
                                               ~gse~;rieT~Rlng
                                                                          '1?
                                                                   l< 2 VL(--
        Kathe1i ne Rosenfeld                     Jonathan H. Blavin
        David Berman                             Elizabeth A. Kim
       A llorneysfur Plaintiffs                  Attorneys for Defendant
       600 5th Avenue, l oth Floor               560 Mission Street, 27 th Floor
       New York, New York I 0020                 San Francisco, California 94105
       (2 12) 763-5000                           (415) 512-4008



SO ORDER ED:

Dated:March ,20 19
                                     l ION. JO I ING. KOELTL
                                     United States District Court Judge




                                          1
